Citation Nr: 1523006	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-30 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine



THE ISSUES

1. Entitlement to an increased evaluation for depressive disorder, not otherwise specified, claimed as psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and/or depression, currently evaluated as 10 percent disabling.  

2. Entitlement to an increased evaluation for headaches secondary to iris coloboma, right eye, currently evaluated as 10 percent disabling.  



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO).

Virtual VA contains additional documents relevant to the present appeal, to include August 2013 VA examinations and VA Medical Center treatment records from Togus, Maine.  The Board also notes that additional evidence has been added to the claims file since the issuance of the Statement of the Case which has not been considered by the RO at first instance (i.e., September 2014 Letter from VA's Dr. P.B., Clinical Psychologist); however, as this matter is being remanded herein, the RO will have an opportunity to consider this evidence in next Supplemental Statement of the Case (SSOC).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As the evidence suggests a possible worsening of the Veteran's disabilities, the Board finds that remand is necessary for further evidentiary development, specifically to obtain new VA examinations to assess the current level of severity of the Veteran's service-connected psychiatric disability and headaches.  See September 2014 letter from Dr. P.B.

Prior to any examinations, outstanding VA treatment records from the VA Medical Center in Togus, Maine and any other outstanding treatment records should be obtained and associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to specifically included records from the VA Medical Center in Togus, Maine from August 2013 onward and treatment records from the Lewistown Vet Center from November 2011 onward.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his psychiatric disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected depressive disorder, not otherwise specified (to include PTSD). 

The examiner should report all signs and symptoms necessary for rating the Veteran's psychiatric disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the disability.  The examiner should also specifically consider the September 2014 letter from Dr. P.B. in evaluating the Veteran's current level of severity.

4.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected headaches.  

It should be discussed whether the Veteran's headaches result in any characteristic prostrating attacks with an estimation as to the average number of any such attacks, or whether the headaches have resulted in very frequent completely prostrating and prolonged attacks producing severe economic inadaptability.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  The readjudication must specifically include consideration of whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular adjudication, to include whether a combined extraschedular rating is warranted under 38 C.F.R. § 3.321(b) in light of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), and a September 2014 letter from Dr. PB, suggesting there may be a "combined effect" of multiple service-connected disabilities which presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

